[J-7-2019]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

     SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


    RUSSELL BERNER AND DONNA                  :   No. 39 MAP 2018
    BERNER, KENDALL DOBBINS, NATHAN           :
    ROBERTS, ROBERTS REALTY, LLC,             :   Appeal from the Order of the
    ROBERT D. CLARK AND ROBERT W.             :   Commonwealth Court at No. 448 CD
    WEBBER                                    :   2017 dated January 4, 2018,
                                              :   Reversing the Order of the Columbia
                                              :   County Court of Common Pleas, Civil
              v.                              :   Division, at No. 2014-CV-684 dated
                                              :   March 7, 2017
                                              :
    MONTOUR TOWNSHIP ZONING                   :   ARGUED: March 5, 2019
    HEARING BOARD AND SCOTT                   :
    SPONENBERG                                :
                                              :
                                              :
    APPEAL OF: SCOTT SPONENBERG               :


                                        OPINION


JUSTICE BAER                                           DECIDED: September 26, 2019
        The Nutrient Management Act (Act), 3 Pa.C.S. §§ 501-522, requires certain

agricultural operations to comply with various standards regarding the management of

livestock manure, among other “nutrients.”1 The Act also contains a provision outlining

the manner in which the Act, as well as the regulations and guidelines promulgated

pursuant to it, preempt local regulation of nutrient management. See id. § 519, infra at

page 4. In this appeal, we are tasked with determining whether, and if so, to what extent,


1See 3 Pa.C.S. § 503 (defining “nutrient” to include livestock manure); see also 25 Pa.
Code § 83.201 (same). We further note that the Act contains provisions relating to odor
management, which are not at issue in this appeal and thus will not be addressed herein.
the Act preempts local regulation of nutrient management by agricultural operations that

are not otherwise subject to the Act’s requirements. For the reasons discussed below,

we hold that the Act preempts local regulation of agricultural operations not subject to the

Act’s requirements to the extent that the local regulation is more stringent than,

inconsistent with, or in conflict with those requirements. Because the Commonwealth

Court reached a contrary result, we reverse the order of that court.

                                   I. Legal Background

                                       A. State Law

       In order to facilitate a better understanding of the issue before us, we begin by

expanding upon our brief statements on the Act made above. At the heart of the Act is

the mandate that certain agricultural operations adopt a “nutrient management plan” or

“NMP.” See Burkholder v. Zoning Hearing Bd. of Richmond Twp., 902 A.2d 1006, 1008

(Pa. Cmwlth. 2006) (observing that “[t]he preparation and implementation of [an NMP] is

the centerpiece” of the Act). An NMP is “[a] written site-specific plan which incorporates

best management practices to manage the use of plant nutrients for crop production and

water quality protection consistent with the criteria established in [certain sections of the

Act].” 3 Pa.C.S. § 503.

       Under the Act, operators of “concentrated animal operations” or “CAOs” must

develop and implement an NMP.2 Id. § 506(b). In contrast, smaller agricultural operations




2 The definition of what constitutes a CAO is rather technical, but it suffices to say that
they are larger, higher intensity agricultural operations. See 3 Pa.C.S. § 503 (defining
CAO as “[a]gricultural operations meeting the criteria established under this chapter”); id.
§ 506(a) (providing a definition for CAOs while further requiring review of the criteria used
to identify CAOs and the making of appropriate changes to the definition by regulation);
25 Pa. Code § 83.201 (defining CAOs as “[a]gricultural operations with eight or more
animal equivalent units [(AEUs), defined as 1,000 pounds live weight of livestock or
poultry animals, regardless of the actual number of animals, 3 Pa.C.S. § 503; see also 25



                                       [J-7-2019] - 2
that are not intensive enough to meet the definition of a CAO may develop an NMP

voluntarily.3 Id. § 506(h). Non-CAOs that have voluntarily submitted an NMP are called

“voluntary agricultural operations” or “VAOs.” 25 Pa. Code § 83.201 (defining VAO, in

relevant part, as “[a]ny operation that voluntarily agrees to meet the requirements of this

subchapter even though it is not otherwise required under the [A]ct or this chapter to

submit a nutrient management plan”). “CAOs, VAOs and operations required to develop

compliance plans under section 506(j) of the [A]ct” are collectively referred to as “NMP

operations.” Id.

       NMP operations must meet the NMP requirements set forth in various regulations

promulgated pursuant to the Act. Id. § 83.261. Among these regulations is the one at

the center of this dispute, Section 83.351, which provides “[t]he minimum standards [for]

new manure storage facilities and the expansion of existing manure storage facilities, as

part of a plan developed for an NMP operation.” Id. § 83.351(a). While these standards

need not be set forth in detail for purposes of this appeal, it is worthwhile to note that they

are aimed at protecting water quality and preventing migration of nutrients offsite. See,

e.g., id. § 83.351(a)(1) (explaining that “[m]anure storage facilities shall be designed,

constructed, located, operated, maintained, and, if no longer used for the storage of

manure, removed from service, in a manner that protects surface water and groundwater

quality, and prevents the offsite migration of nutrients”).



Pa. Code § 83.201,] where the animal density exceeds two AEUs per acre on an
annualized basis”).
3  Section 506(j) of the Act provides an exception to this general proposition: “Any
agricultural operation found to be in violation of the act of June 22, 1937 (P.L. 1987, No.
394), known as The Clean Streams Law, may be required to submit a nutrient
management plan within three months of notification thereof and implement the plan in
order to prevent or abate such pollution.” 3 Pa.C.S. § 506(j) (footnote omitted). Thus, in
limited circumstances, it is possible that non-CAOs would have to submit an NMP.


                                        [J-7-2019] - 3
         With respect to preemption, Section 519 of the Act sets forth the preemptive effect

the Act, its regulations, and its guidelines have on local regulation of nutrient

management. Section 519 provides, in relevant part, as follows:

         (a) General.--This chapter and its provisions are of Statewide concern and
         occupy the whole field of regulation regarding nutrient management … to
         the exclusion of all local regulations.

         (b) Nutrient management.--No ordinance or regulation of any political
         subdivision or home rule municipality may prohibit or in any way regulate
         practices related to the storage, handling or land application of animal
         manure or nutrients or to the construction, location or operation of facilities
         used for storage of animal manure or nutrients or practices otherwise
         regulated by this chapter if the municipal ordinance or regulation is in
         conflict with this chapter and the regulations or guidelines promulgated
         under it.

                                               ***

         (d) Stricter requirements.--Nothing in this chapter shall prevent a political
         subdivision or home rule municipality from adopting and enforcing
         ordinances or regulations which are consistent with and no more stringent
         than the requirements of this chapter and the regulations or guidelines
         promulgated under this chapter. No penalty shall be assessed under any
         such local ordinance or regulation under this subsection for any violation for
         which a penalty has been assessed under this chapter.

3 Pa.C.S. § 519.4 We must determine whether, pursuant to Section 519, the Act and its

attendant regulations and guidelines preempt the local ordinance at issue here, discussed

below.

4While not cited by the parties or the lower tribunals, the Act’s regulations also include a
preemption provision. Section 83.205 of the Act’s regulations provides:
         (a) The act and this subchapter are of Statewide concern and occupy the
         whole field of regulation regarding nutrient management to the exclusion of
         all local regulations.
         (b) After October 1, 1997, no ordinance or regulation of any political
         subdivision or home rule municipality may prohibit or in any way regulate
         practices related to the storage, handling or land application of animal
         manure or nutrients or to the construction, location or operation of facilities



                                         [J-7-2019] - 4
                                       B. Local Law

       The municipality involved in this dispute is Montour Township (Township),

Columbia County. The Township has a zoning ordinance (Ordinance) under which the

Township has been divided into different districts, including agricultural districts. Montour

Township, General Codes, Ch. 27 (Zoning), § 300(1). The Ordinance further permits

several “Intensive Agriculture and Agricultural Support” uses, including “hog raising,” in

agricultural districts by special exception.5 Id. §§ 401(3), 402(1)(E). While the Ordinance

sets forth various criteria an applicant must meet to obtain special exception approval for

hog raising, the criterion most relevant to this appeal requires the applicant to:

       submit facility designs and legally binding assurances with performance
       guarantees which demonstrate that all facilities necessary for manure and
       wastewater management, materials storage, water supply and processing
       or shipping operations will be conducted without adverse impact upon
       adjacent properties.

Id. § 402(1)(E) (further explaining that “adverse impacts may include, but are not limited

to, groundwater and surface water contamination, groundwater supply diminution, noise,


       used for storage of animal manure or nutrients or practices otherwise
       regulated by the act or this subchapter if the municipal ordinance is in
       conflict with the act and this subchapter.
       (c) Nothing in the act or this subchapter prevents a political subdivision or
       home rule municipality from adopting and enforcing ordinances or
       regulations which are consistent with and no more stringent than the
       requirements of the act and this subchapter.
       (d) No penalty will be assessed under any valid local ordinance or regulation
       for any violation for which a penalty has been assessed under the act or this
       subchapter.
25 Pa. Code § 83.205.
5“[A] special exception … is a use which is expressly permitted in a given zone so long
as certain conditions detailed in the ordinance are found to exist.” Broussard v. Zoning
Bd. of Adjustment of City of Pittsburgh, 907 A.2d 494, 499 (Pa. 2006).



                                       [J-7-2019] - 5
dust, odor, heavy truck traffic, and migration of chemicals offsite”).6 While the Ordinance

contains this adverse impact requirement, it is undisputed that there is no such

requirement contained in the Act or its regulations. It is this circumstance that forms the

basis of the dispute herein.

                     II. Factual Background and Procedural History

       Scott Sponenberg (Applicant) owns property used as a livestock and crop farm

that lies in an agricultural district in the Township. In April 2013, Applicant filed an

application for a special exception with the Montour Township Zoning Hearing Board

(ZHB) based on his desire to build a swine nursery barn with under building concrete

manure storage (i.e., a manure storage facility) on his property. Notably, Applicant’s

proposed use does not constitute an NMP operation, as it does not meet the criteria of

an agricultural operation that is required to have an NMP, and Applicant has not

voluntarily created an NMP for his proposed use. Thus, Applicant’s planned use is not

subject to the various requirements established under the Act, which apply to NMP

operations.

       A prolonged procedural history involving litigation of various issues, most of which

are irrelevant to this appeal, followed the filing of the special exception application. In

short, the ZHB initially granted Applicant’s special exception application subject to

conditions. Following two appeals filed by various objectors, including Russell Berner,

Donna Berner, Kendall Dobbins, Robert D. Clark, and Robert W. Webber (Objectors), the

matter returned to the ZHB by way of order from the Commonwealth Court for the ZHB

to render necessary findings regarding Applicant’s compliance with the Ordinance’s

special exception requirements.


6We will refer to this requirement as the “adverse impact requirement” throughout this
Opinion.


                                      [J-7-2019] - 6
       On remand, the ZHB permitted the parties to file proposed findings of fact and

conclusions of law, and it ultimately adopted those submitted by Applicant. Included in

the findings and conclusions were determinations regarding the preemptive effect of the

Act and its regulations on the Ordinance’s adverse impact requirement. Specifically, the

ZHB observed that the Act’s regulations comprehensively set forth the standards

regarding the design, construction, location, operation, and maintenance of manure

storage facilities. The ZHB further explained that those regulations, and Section 83.351

in particular, do not include an adverse impact requirement as the Ordinance does.

Relying upon Subsection 519(b), part of the Act’s preemption provision, supra at page 4,

and making no distinction between NMP and non-NMP operations, the ZHB thus

concluded that the adverse impact requirement was more restrictive than, and in conflict

with, the Act and its regulations. As a consequence, the ZHB concluded that the Act and

its regulations preempted the Ordinance’s adverse impact requirement, rendering it

unnecessary for Applicant to comply with that requirement.

       Objectors appealed, and the trial court affirmed the ZHB’s decision without taking

additional evidence. Objectors further appealed to the Commonwealth Court, which

concluded in a unanimous, published opinion that the ZHB erred in finding the

Ordinance’s adverse impact requirement preempted by the Act and its regulations.

Berner v. Montour Twp. Zoning Hearing Bd., 176 A.3d 1058, 1078 (Pa. Cmwlth. 2018).

The Commonwealth Court first observed that, under Subsection 519(a) of the Act, the

General Assembly clearly intended to occupy the whole field of nutrient management. Id.

at 1077 (quoting Office of Atty. Gen. ex rel. Corbett v. Locust Twp., 49 A.3d 502, 506 (Pa.

Cmwlth. 2012)). The court further explained that, under Subsections 519(b) and (d), the

Act prohibits local regulation that conflicts with the Act, its regulations, and its guidelines,




                                        [J-7-2019] - 7
but allows local regulation that is consistent with and no more stringent than the state law.

Id. (quoting Locust Twp., 49 A.3d at 506-07).

       Turning to the facts of this case, the Commonwealth Court reasoned that Section

83.351 applies only to certain manure storage facilities that are “part of a plan developed

for an NMP operation.”7        Id. at 1078 (quoting 25 Pa. Code § 83.351(a)).           The

Commonwealth Court reasoned that Applicant’s proposed use was not an NMP

operation, as it did not have a mandatory or voluntary NMP; thus, the court concluded

that Section 83.351 was inapplicable to the proposed use.                According to the

Commonwealth Court, because Section 83.351 did not apply to Applicant’s proposed use,

it was subject to the Ordinance’s adverse impact requirement. In other words, the Court

concluded that the Act and its regulations did not preempt the Ordinance’s adverse impact

requirement under the circumstances presented, where there was no NMP subjecting

Applicant’s use to the state law requirements. Accordingly, and for other reasons not

relevant to this appeal, the Commonwealth Court reversed the trial court’s decision

affirming the ZHB’s grant of Applicant’s special exception application. Applicant then filed

a petition for review with this Court.

                                           III. Issue

       We granted discretionary review to address the following question, as stated by

Applicant:

       Whether the Commonwealth Court erred by holding that the [Act] only
       preempts local ordinances as applied to farms that have an approved [NMP]
       and that small farms that are not required to submit [NMPs] can be
       subjected to more stringent regulation than larger more intensive
       agricultural operations that are required to obtain approval of a[n NMP]
       under the [Act].
Berner v. Montour Twp. Zoning Hearing Bd., 190 A.3d 593 (Pa. 2018) (per curiam).

7Again, NMP operations are those operations that have an NMP, whether mandatory or
voluntary, in place. See supra at pages 2-3.


                                         [J-7-2019] - 8
                                       IV. Analysis

                                  A. Standard of Review

       The issue before us requires us to engage in statutory interpretation. An issue of

statutory interpretation presents a question of law for which our standard of review is de

novo and our scope of review is plenary. Thomas Jefferson Univ. Hosps., Inc. v. Pa.

Dep’t of Labor & Indus., 162 A.3d 384, 389 (Pa. 2017). We are guided in our analysis by

the Statutory Construction Act, 1 Pa.C.S. §§ 1501-1991, which provides that the object

of all statutory interpretation is to ascertain and effectuate the intent of the General

Assembly.    Id. § 1921(a).    Generally, a statute’s plain language provides the best

indication of legislative intent. Miller v. County of Centre, 173 A.3d 1162, 1168 (Pa. 2017).

When the statutory language is ambiguous, however, we look to the various factors listed

in 1 Pa.C.S. § 1921(c) to ascertain its meaning. LTV Steel Co. v. Workers’ Comp. Appeal

Bd. (Mozena), 754 A.2d 666, 674 (Pa. 2000).              Further, in matters of statutory

interpretation, “[e]very statute shall be construed, if possible, to give effect to all its

provisions.” 1 Pa.C.S. § 1921(a). We also presume that “the General Assembly does

not intend a result that is absurd, impossible of execution or unreasonable,” and that “the

General Assembly intends the entire statute to be effective and certain.” Id. § 1922(1)-(2).

                                      B. Arguments

       Applicant argues that the Act preempts the Township’s attempt to regulate nutrient

management through the Ordinance.8 With respect to the Act’s preemption provision,

8 The Commonwealth of Pennsylvania has filed an amicus curiae brief in support of
Applicant. While the Commonwealth agrees with the Commonwealth Court’s
characterization of the Act’s preemption framework as prohibiting local regulation to the
extent that it is more strict than or inconsistent with the Act, the Commonwealth argues
that the court incorrectly applied that framework in this case, advancing and expanding
upon many of the arguments made by Applicant in support of its position.
     The Pennsylvania Farm Bureau and PennAg Industries Association have also filed
an amici curiae brief on behalf of Applicant. In furthering the arguments made by



                                       [J-7-2019] - 9
Applicant contends that the Act expressly and unambiguously preempts the field of

nutrient management to the exclusion of all other local regulation pursuant to Subsection

519(a). While the Act does not define “nutrient management,” Applicant argues that the

General Assembly intended the term to mean “anything regulating the manner or method

that manure is managed,” and encompass the land application and storage of animal

manure and related activities. Applicant’s Brief at 25, 28 (relying upon the Act’s definition

of “nutrient,” supra at page 1 n.1, and “best management practice”).9 Applicant further

reads Subsections 519(b) and (d) to reserve the ability of municipalities to adopt

ordinances and regulations concerning zoning and land use matters traditionally in its

purview, or what Applicant calls “non-operational and non-nutrient aspects” of a proposed

manure management operation, provided that there is no conflict with the Act.10 Id. at 29.

Applicant argues that the Ordinance is preempted because it both regulates nutrient

management and otherwise conflicts with the Act.




Applicant, these organizations highlight the challenges faced by Pennsylvania’s farm
families in sustaining their agricultural operations. Amici also note the burdens imposed
upon both smaller agricultural operations and the Act’s compliance system should the
Commonwealth Court’s decision stand, given that it would require those operations to
submit voluntary NMPs in order to receive preemption protection under the Act.
9The Act defines “best management practice” as “[a] practice or combination of practices
determined by the [State Conservation Commission] to be effective and practicable … to
manage nutrients to protect surface and ground water.” 3 Pa.C.S. § 503; see also 25 Pa.
Code § 83.201 (same). The Act’s definition includes a non-exhaustive list of items such
as manure storage facilities. 3 Pa.C.S. § 503.
10 As examples of permitted local regulation, Applicant posits that municipalities can
determine the location of zoning districts, the appropriate zoning districts where
agricultural uses can be located, and whether such uses would be permitted as of right
or upon special exception, so long as the municipality’s action is not in conflict with the
Act. Applicant’s Brief at 29. While Applicant’s argument is less than clear as it relates to
concepts of field and conflict preemption, it is unnecessary for our purposes to discern its
exact nature.


                                      [J-7-2019] - 10
       Applicant additionally claims that, through the enactment of various statutes, the

General Assembly has created a comprehensive system of state regulation governing all

agricultural operations and the field of nutrient management. According to Applicant,

these statutes include the Act, as well as the Clean Streams Law, 35 P.S. §§ 691.1-

691.1001; the Agricultural Area Security Law, 3 P.S. §§ 901-915; the Right to Farm Act,

3 P.S. §§ 951-957; and the Municipalities Planning Code (MPC), 53 P.S. §§ 10101-

11202. Applicant contends that the Act should be read in pari materia with these statutes,

which were all enacted to protect Pennsylvania’s agricultural operations from

unreasonable local regulation and provide uniform standards throughout the state.

Applicant’s Brief at 19-24 (relying upon 3 Pa.C.S. § 521 (providing, in relevant part, that

the Act “shall not be construed as modifying, rescinding or superseding any other statute

… and shall be read in pari materia with other statutes”)). Applicant contends that

preemption plays an integral role in advancing these purposes.

       Applicant also argues that the Commonwealth Court erred in holding that the Act

and its regulations did not preempt the Ordinance’s adverse impact requirement because

Applicant’s farm lacked an approved NMP. Applicant contends that the Commonwealth

Court’s interpretation would allow local regulation of nutrient management and the

imposition of more burdensome restrictions on lower intensity agricultural operations like

Applicant’s that are not required to submit an NMP than the Act imposes on higher

intensity agricultural operations.

       Applicant claims that the General Assembly did not intend for lower intensity

agricultural operations, which make up the vast majority of agricultural operations in the

Commonwealth, to face more stringent regulation than larger agricultural operations

subject to the Act’s requirements. Applicant argues that the Commonwealth Court’s

interpretation goes against the Legislature’s intent to create a statewide ceiling for




                                     [J-7-2019] - 11
regulation of nutrient management, does not give effect to all of Section 519’s provisions,

and permits the Township to exceed the traditional scope of zoning by allowing it to

regulate the operational details of manure management facilities.

       Finally, Applicant contends that the Commonwealth Court’s decision is not

supported by case law. Applicant’s Brief at 39-45 (relying upon, inter alia, Locust Twp.,
49 A.3d at 510-12 (Pa. Cmwlth. 2012) (explaining that the distinction between larger and

smaller farms made by the Legislature in the Act was intentional and finding preemption

of a local setback requirement because, inter alia, it applied to small farms that were

excluded from the Act’s lesser setback requirements)).

       Objectors counter that this case is to be analyzed under principles of conflict

preemption, which requires Applicant to demonstrate an irreconcilable conflict between

the Act and the adverse impact requirement of the Ordinance, making it impossible to

comply with both.     Objectors argue that Applicant fails to identify such a conflict.

Objectors further assert that the Commonwealth Court correctly found no preemption on

the basis that Applicant’s proposed use lacked an NMP, rendering the requirements of

the Act and its regulations inapplicable to it. Objectors claim that, if Applicant wants the

benefit of preemption protection under the Act, then he may file a voluntary NMP.

       Objectors additionally challenge Applicant’s claim that the Ordinance’s adverse

impact requirement is more restrictive than Section 83.351 of the Act’s regulations and

goes beyond the permissible scope of zoning by imposing specific substantive

requirements and regulating operational details of manure storage facilities. Further,

Objectors argue that interpreting the Act in pari materia with other statutes pertaining to

agricultural operations does not change the outcome in this case, as there is likewise no

conflict between the adverse impacts requirement of the Ordinance and those statutes.

Finally, Objectors argue that the Commonwealth Court’s decision in this case is




                                      [J-7-2019] - 12
consistent with precedent from that court. Objector’s Brief at 30-34 (citing, inter alia,

Locust Twp., 49 A.3d at 508-09 (concluding that an ordinance’s requirement that an

applicant for land use approval submit a site plan was not preempted by the Act, which

mandated that site plans be included with NMPs, on the basis that the requirements

served different purposes and the ordinance did not regulate nutrient management);

Walck v. Lower Towamensing Twp. Zoning Hearing Bd., 942 A.2d 200, 207-08 (Pa.

Cmwlth. 2008) (holding that, in the absence of an NMP, the Act and its regulations did

not apply to preempt the local ordinance at issue)).

                                     C. Discussion

      Generally, this Court has discussed preemption in terms of three forms: (1)

express preemption, (2) conflict preemption, and (3) field preemption. See, e.g., Nutter

v. Dougherty, 938 A.2d 401, 404 (Pa. 2007).         With express preemption, “the state

enactment contains language specifically prohibiting local authority over the subject

matter.” Huntley & Huntley, Inc. v. Borough Council of Borough of Oakmont, 964 A.2d
855, 863 (Pa. 2009).11 Here, the Act contains an express preemption provision, Section

519, the relevant portions of which we set forth again here:

      (a) General.--This chapter and its provisions are of Statewide concern and
      occupy the whole field of regulation regarding nutrient management … to
      the exclusion of all local regulations.

      (b) Nutrient management.--No ordinance or regulation of any political
      subdivision or home rule municipality may prohibit or in any way regulate
      practices related to the storage, handling or land application of animal
      manure or nutrients or to the construction, location or operation of facilities
      used for storage of animal manure or nutrients or practices otherwise
      regulated by this chapter if the municipal ordinance or regulation is in


11Conflict preemption “acts to preempt any local law that contradicts or contravenes state
law.” Nutter, 938 A.2d at 404. As for field preemption, “the state regulatory scheme so
completely occupies the field that it appears the General Assembly did not intend for
supplementation by local regulations.” Huntley, 964 A.2d at 863.


                                     [J-7-2019] - 13
         conflict with this chapter and the regulations or guidelines promulgated
         under it.

                                              ***

         (d) Stricter requirements.--Nothing in this chapter shall prevent a political
         subdivision or home rule municipality from adopting and enforcing
         ordinances or regulations which are consistent with and no more stringent
         than the requirements of this chapter and the regulations or guidelines
         promulgated under this chapter. No penalty shall be assessed under any
         such local ordinance or regulation under this subsection for any violation for
         which a penalty has been assessed under this chapter.

3 Pa.C.S. § 519.12
         In Subsection 519(a), the General Assembly states its intent for the Act to occupy

the entire field of regulation regarding nutrient management to the exclusion of all local

regulations.     Read in isolation, this provision appears to indicate that the General

Assembly intended to prohibit all local regulation of nutrient management. In engaging in

statutory interpretation, however, this Court is to give effect to every provision in a statute

whenever possible, as it is presumed “that the legislature did not intend any statutory

language to exist as mere surplusage.” Commonwealth by Shapiro v. Golden Gate Nat’l

Senior Care LLC, 194 A.3d 1010, 1034 (Pa. 2018).           Thus, we turn to Subsection (b),

which provides that municipalities are barred from regulating practices related to, inter

alia, the storage of animal manure, the construction of facilities used for storage of animal

manure, and practices otherwise regulated by the Act to the extent the local regulation is

in conflict with the Act or its regulations. Further, under Subsection (d), municipalities are

permitted to adopt regulations to the extent that they are consistent with and no more

stringent than the requirements of the Act and its regulations.

         Taken together, the provisions of Section 519 of the Act do not evidence an intent

on behalf of the Legislature to preclude all local regulation in the field of nutrient


12   See also 25 Pa. Code § 83.205 of the Act’s regulations, supra at pp. 4-5, n.4.


                                        [J-7-2019] - 14
management.       Instead, viewed in its entirety, Section 519 of the Act reveals the

Legislature’s intent to prohibit local regulation of nutrient management only to the extent

that it is more stringent than, inconsistent with, or in conflict with the Act or its

regulations.13 Thus, we agree with the Commonwealth Court’s analysis as to Section 519

of the Act’s preemption framework.        We therefore proceed to address that court’s

application of that framework to the Ordinance’s adverse impact requirement.

       As stated previously, the Ordinance’s adverse impact requirement mandates that

applicants seeking a special exception for hog raising “submit facility designs and legally

binding assurances with performance guarantees which demonstrate that all facilities

necessary for manure and wastewater management, materials storage, water supply and

processing or shipping operations will be conducted without adverse impact upon

adjacent properties.” Montour Township, General Codes, Ch. 27 (Zoning), § 402(1)(E).

As determined by the ZHB, Section 83.351 of the Act’s regulations, which sets forth the

minimum standards for manure storage facilities, does not impose this adverse impact

requirement on those facilities. By imposing these obligations, which clearly regulate

nutrient management and are in addition to those set forth in the Act and its regulations,

the Ordinance’s adverse impact requirement is in conflict with the Act and its regulations.

Accordingly, under Section 519 of the Act, the Act and its regulations preempt the

Ordinance’s adverse impact requirement.

       In reaching its contrary conclusion, the Commonwealth Court reasoned that the

Ordinance’s adverse impact requirement was not preempted under the circumstances


13 It is worth noting that the Act and its regulations do not define “nutrient management.”
However, we find that the term clearly encompasses the activities listed in Subsection
519(b) of the Act, namely, “practices related to the storage, handling or land application
of animal manure or nutrients or to the construction, location or operation of facilities used
for storage of animal manure or nutrients or practices otherwise regulated by” the Act.
3 Pa.C.S. § 519(b).


                                       [J-7-2019] - 15
presented because Applicant’s use, in any case, is not an NMP operation subject to the

requirements set forth in the Act and its regulations. In so doing, the Commonwealth

Court determined that because non-NMP operations like Applicant’s proposed use are

free from the requirements imposed pursuant to the Act, they do not get the benefit of the

Act’s preemption protection. We conclude that this determination is in contravention of

the legislative intent underpinning the Act and, thus, respectfully, was made in error.

       One of the purposes for which the Legislature enacted the Act was to “establish

criteria, nutrient management planning requirements and an implementation schedule for

the application of nutrient management measures on certain agricultural operations which

generate or utilize animal manure.” 3 Pa.C.S. § 502(1). In furtherance of this purpose,

the Act and its regulations impose nutrient management requirements on NMP

operations, those being CAOs, VAOs, and operations otherwise required to implement

NMPs under Subsection 506(j) of the Act.        See 3 Pa.C.S. § 506(b); 25 Pa. Code

§§ 83.201, 83.261. In contrast, the Act does not impose those requirements on non-NMP

operations, but rather gives them the choice to comply with the requirements through

submission of a voluntary NMP. See 3 Pa.C.S. § 506(h).14

       As the Commonwealth Court aptly explained in Locust Township, “[t]he reason for

the distinction is obvious” given that the development and implementation of NMPs is

costly and burdensome, circumstances readily recognized by the Legislature.15 Locust


14Notably, there are incentives to implementing a voluntary NMP, including its use “as a
mitigating factor in any civil action for penalties or damages alleged to have been caused
by the management or utilization of nutrients … pursuant to the implementation.”
3 Pa.C.S. § 515.
15In Locust Township, the Commonwealth Court was tasked with determining whether
the Act preempted various provisions of a local ordinance. Most importantly, the court in
Locust Township found a setback requirement in the local ordinance to be preempted by
the Act because, inter alia, the local requirement exceeded the maximum setback
requirement provided in the Act for CAOs and “applie[d] to farming operations that the



                                      [J-7-2019] - 16
Twp., 49 A.3d at 511 (further observing that “[t]he cost of compliance appears to have

been such a significant concern to the General Assembly that it expressly authorized the

[State Conservation Commission] to provide financial assistance … to existing agricultural

operations to implement the mandated plans”); see also 3 Pa.C.S. § 511 (relating to the

provision of financial assistance for implementation of NMPs); id. § 502(3) (requiring the

State Conservation Commission and other entities “to develop and provide … financial

assistance for nutrient management” as another purpose of the Act).16 Thus, like the

Locust Township court, we view the Legislature’s distinction between NMP operations

and non-NMP operations to be a deliberate one made for purposes of sparing lower-

intensity non-NMP operations from the complex and expensive burden of adoption of an

NMP. See Locust Twp., 49 A.3d at 511.

       In light of the Legislature’s intent to spare non-NMP operations from mandatory

compliance with the onerous requirements imposed pursuant to the Act, it would indeed

be ironic if we found no preemption to exist under the circumstances presented, thus

permitting local municipalities to impose upon small agricultural operations standards

more burdensome than those placed upon large agricultural operations under the Act.

This “irony” runs afoul of basic principles of statutory construction.     A finding of no

preemption would be unreasonable, if not absurd, and would in fact defeat the legislative

purpose of establishing statewide criteria which simultaneously protects the public and

encourages this important agrarian industry to thrive in Pennsylvania.

General Assembly has deemed to be so small as to justify their exclusion from the lesser
[Act] setback requirements for larger farming operations.” Locust Twp., 49 A.3d at 512.
Thus, contrary to the holdings by the Commonwealth Court both in this case and in Walck,
supra at page 13, the Commonwealth Court in Locust Township did not base its
preemption determination on whether smaller farms subject to the local ordinance had an
NMP.
16The Act’s regulations also include various provisions relating to financial assistance for
implementing NMPs. See 25 Pa. Code §§ 83.221-83.233.


                                      [J-7-2019] - 17
       Accordingly, we hold with little difficulty that Section 519 of the Act provides

preemption protection from local regulation to both NMP operations subject to the Act’s

requirements as well as non-NMP operations that are free from them. More specifically,

we conclude that the Act preempts any local regulation of nutrient management to the

extent the local regulation imposes requirements that are stricter than, inconsistent with,

or in conflict with the state law requirements, irrespective of whether a particular

agricultural operation has an NMP mandating compliance with the Act.17           Here, as

discussed supra, the Ordinance’s adverse impact requirement is inconsistent with the

state law requirements because it imposes obligations that are in addition to those

included in the Act and its regulations.      That is, the Ordinance’s adverse impact

requirement imposes additional requirements on both NMP operations subject to the state

law requirements and non-NMP operations that the Legislature has deemed to be exempt

from those lesser requirements. Therefore, the Act and its regulations preempt the

Ordinance’s adverse impact requirement.18

17 We reiterate that the Act provides that it “shall be read in pari materia with other
statutes.” 3 Pa.C.S. § 521. In this regard, Subsection 10603(b) of the MPC provides that
zoning ordinances may regulate the location and construction of structures, inter alia,
except to the extent “that regulation of activities related to commercial agricultural
production would exceed the requirements imposed under [the Act] regardless of whether
any agricultural operation within the area to be affected by the ordinance would be a”
CAO. 53 P.S. § 10603(b). Thus, our conclusion is further supported by the MPC.
18 The dissent suggests that our decision today prohibits any local regulation of nutrient
management by lower-intensity non-NMP operations. See, e.g., Dissenting Op. at 2.
Respectfully, that is not the case. As explained herein, we hold that the Act preempts
local regulation of nutrient management by those operations to the extent that the local
regulation is more stringent than, inconsistent with, or in conflict with the Act’s
requirements. To be clear, nothing in our decision prohibits a municipality from regulating
lower intensity non-NMP operations outright.
       With respect to the particular local provision at issue here, the dissent concludes
that Subsection 402(1)(E)’s adverse impact requirement is not in conflict with and thus
preempted by the Act because, inter alia, it does not impose standards more onerous
than those contained in the Act for NMP operations and presents no obstacle to the



                                     [J-7-2019] - 18
      Based on the foregoing, we respectfully disagree with the Commonwealth Court’s

conclusion that Applicant was required to comply with the Ordinance’s adverse impact

requirement because the Act and its regulations did not preempt that requirement.

Accordingly, we reverse the order of the Commonwealth Court.

Chief Justice Saylor and Justices Todd, Donohue, Wecht and Mundy join the opinion.

Justice Dougherty files a dissenting opinion.




execution of any legislative purpose behind the Act. Id. at 8-10. We disagree. The Act’s
mandates are indeed onerous, a point the dissent does not dispute, and yet they do not
require larger, higher-intensity agricultural operations and other NMP operations to submit
“legally binding assurances with performance guarantees” demonstrating that manure
storage facilities “will be conducted without adverse impact upon adjacent properties” as
Subsection 402(1)(E) does. Given the Legislature’s objective to spare lower-intensity
non-NMP operations from the burden of mandatory compliance with the Act’s onerous
requirements, allowing municipalities to impose obligations that go beyond those
requirements, in our view, clearly presents an obstacle to that objective. Further, given
that the imposition of the adverse impact requirement alone is an obstacle to that
objective, contrary to the dissent’s position, Applicant need not attempt to comply with
that local requirement to demonstrate that he is entitled to protection of the Act’s
preemption provision.


                                     [J-7-2019] - 19